Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-20797 RUSH ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of 74-1733016 incorporation or organization) I.R.S. Employer Identification No.) 555 I.H. 35 South, Suite 500 New Braunfels, Texas 78130 (Address of principal executive offices) (Zip Code) (830) 626-5200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ☑ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] Indicated below is the number of shares outstanding of each of the issuer’s classes of common stock, as of May 4, 2015. Number of Shares Title of Class Outstanding Class A Common Stock, $.01 Par Value Class B Common Stock, $.01 Par Value Table Of Contents RUSH ENTERPRISES, INC. AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets - March 31, 2015 (unaudited) and December 31, 2014 3 Consolidated Statements of Income and Comprehensive Income - For the Three Months Ended March 31, 2015 and 2014 (unaudited) 4 Consolidated Statements of Cash Flows - For the Three Months Ended March 31, 2015 and 2014 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 27 SIGNATURES 28 Table Of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements. RUSH ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2014 (In Thousands, Except Shares) March 31, December 31, 5 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Note receivable affiliate Inventories, net Prepaid expenses and other Asset held for sale Deferred income taxes, net Total current assets Investments Property and equipment, net Goodwill, net Other assets, net Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Floor plan notes payable $ $ Current maturities of long-term debt Current maturities of capital lease obligations Liabilities directly associated with asset held for sale Trade accounts payable Customer deposits Accrued expenses Total current liabilities Long-term debt, net of current maturities Capital lease obligations, net of current maturities Other long-term liabilities Deferred income taxes, net Shareholders’ equity: Preferred stock, par value $.01 per share; 1,000,000 shares authorized; 0 shares outstanding in 2015 and 2014 – – Common stock, par value $.01 per share; 60,000,000 class A shares and 20,000,000 class B shares authorized; 30,157,533 class A shares and 10,092,981 class B shares outstanding in 2015; and 29,889,332 class A shares and 9,999,122 class B shares outstanding in 2014 Additional paid-in capital Treasury stock, at cost: 2,616,657 class B sharesin 2015; and 2,560,580 class B shares in 2014 ) ) Retained earnings Accumulated other comprehensive loss, net of tax ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table Of Contents RUSH ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (In Thousands, Except Per Share Amounts) (Unaudited) Three Months Ended March 31, Revenues: New and used commercial vehicle sales $ $ Parts and service sales Lease and rental Finance and insurance Other Total revenue Cost of products sold : New and used commercial vehicle sales Parts and service sales Lease and rental Total cost of products sold Gross profit Selling, general and administrative Depreciation and amortization Gain (loss) on sale of assets ) 84 Operating income Interest expense, net Income before taxes Provision for income taxes Net income $ $ Earnings per common share: Earnings per common share - Basic $ $ Earnings per common share - Diluted $ $ Weighted average shares outstanding: Basic Diluted Comprehensive income $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table Of Contents RUSH ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Loss (gain) on sale of property and equipment ) Stock-based compensation expense related to employee stock options and employee stock purchases Deferred income tax (benefit) ) ) Excess tax expense (benefit) from stock-based compensation ) Change in accounts receivable, net ) ) Change in inventories, net ) ) Change in prepaid expenses and other, net Change in trade accounts payable ) (Payments) draws on floor plan notes payable – trade, net ) Change in customer deposits ) ) Change in accrued expenses ) ) Net cash (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment ) ) Proceeds from the sale of property and equipment Business acquisitions ) ) Change in other assets ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Draws on floor plan notes payable – non-trade, net Proceeds from long-term debt Principal payments on long-term debt ) ) Principal payments on capital lease obligations ) ) Issuance of shares relating to employee stock options and employee stock purchases Excess tax benefits (expense) from stock-based compensation ) Common stock repurchased ) ) Net cash provided by (used in) financing activities NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ $ Income taxes, net of refunds $ $ Noncash investing and financing activities: Common stock issued related to business acquisition – $ Assets acquired under capital leases $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Table Of Contents RUSH ENTERPRISES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited ) 1 – Principles of Consolidation and Basis of Presentation The interim consolidated financial statements included herein have been prepared by Rush Enterprises, Inc. and its subsidiaries (collectively referred to as the “Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). All adjustments have been made to the accompanying interim consolidated financial statements, which, in the opinion of our management, are necessary for a fair presentation of our operating results. All adjustments are of a normal recurring nature. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. It is recommended that these interim consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2014. Results of operations for interim periods are not necessarily indicative of results that may be expected for any other interim periods or the full fiscal year. 2 – Other Assets The capitalized costs, including capitalized interest, of the SAP enterprise software and SAP dealership management system are recorded in Other Assets on the Consolidated Balance Sheets in the amount of $38.1 million at March 31, 2015 and $38.5 million at December 31, 2014. These capitalized costs are net of accumulated amortization of $11.1 million at March 31, 2015 and $10.3 million at December 31, 2014. The SAP software is being amortized over a period of 15 years. The Company completed the conversion of the remaining of its existing Rush Truck Centers and leasing operations to the SAP enterprise software and SAP dealership management system during the first quarter of 2015. Amortization expense relating to the SAP software, which is recognized in depreciation and amortization expense in the Consolidated Statement of Income , was $0.8 million for the three months ended March 31, 2015, and $0.8 million for the three months ended March 31, 2014. The Company estimates that amortization expense relating to the SAP software will be approximately $3.3 million for each of the next five succeeding years. Our only significant identifiable intangible assets, other than goodwill, are rights under franchise agreements with manufacturers. The fair value of franchise rights is determined at the acquisition date by discounting the projected cash flows specific to each acquisition. The carrying value of our manufacturer franchise rights was $7.0 million at March 31, 2015 and December 31, 2014, and is included in Other Assets on the accompanying consolidated balance sheets. The Company has determined that manufacturer franchise rights have an indefinite life as there are no economic or other factors that limit their useful lives and they are expected to generate cash flows indefinitely due to the historically long lives of the manufacturers’ brand names. Furthermore, to the extent that any agreements evidencing manufacturer franchise rights have expiration dates, the Company expects that it will be able to renew those agreements in the ordinary course of business. Accordingly, the Company does not amortize manufacturer franchise rights. Due to the fact that manufacturer franchise rights are specific to geographic region, the Company has determined that the geographic region is the appropriate level for purposes of testing franchise rights for impairment. Management reviews indefinite-lived manufacturer franchise rights for impairment annually during the fourth quarter, or more often if events or circumstances indicate that an impairment may have occurred. The Company is subject to financial statement risk to the extent that manufacturer franchise rights become impaired due to decreases in the fair market value of its individual franchises. The significant estimates and assumptions used by management in assessing the recoverability of manufacturer franchise rights include estimated future cash flows, present value discount rate, and other factors. Any changes in these estimates or assumptions could result in an impairment charge. The estimates of future cash flows, based on reasonable and supportable assumptions and projections, require management’s subjective judgment. Depending on the assumptions and estimates used, the estimated future cash flows projected in the evaluations of manufacturer franchise rights can vary within a range of outcomes. No impairment write down was required in the fourth quarter of 2014. The Company cannot predict the occurrence of certain events that might adversely affect the reported value of manufacturer franchise rights in the future. However, no facts or circumstances were noted during the three months ended March 31, 2015 that would indicate impairment. 6 Table Of Contents 3 – Commitments and Contingencies From time to time, the Company is involved in litigation arising out of its operations in the ordinary course of business. The Company maintains liability insurance, including product liability coverage, in amounts deemed adequate by management. To date, aggregate costs to us for claims, including product liability actions, have not been material. However, an uninsured or partially insured claim, or claim for which indemnification is not available, could have a material adverse effect on our financial condition or results of operations. The Company believes that there are no claims or litigation pending, the outcome of which could have a material adverse effect on its financial position or results of operations. However, due to the inherent uncertainty of litigation, there can be no assurance that the resolution of any particular claim or proceeding would not have a material adverse effect on our financial condition or results of operations for the fiscal period in which such resolution occurred. 4 – Earnings Per Share The following table sets forth the computation of basic and diluted earnings per share (in thousands, except per share amounts): Three Months Ended March 31, Numerator: Numerator for basic and diluted earnings per share – Net income available to common shareholders $ $ Denominator– Denominator for basic earnings per share – weighted average shares outstanding Effect of dilutive securities– Employee and director stock options and restricted share awards Denominator for diluted earnings per share – adjusted weighted average shares outstanding and assumed conversions Basic earnings per common share $ $ Diluted earnings per common share and common share equivalents $ $ Options to purchase shares of common stock that were outstanding for the three months ended March 31, 2015 and 2014 that were not included in the computation of diluted earnings per share because the effect would have been anti-dilutive are as follows (in thousands): March 31, 2015 March 31, 2014 Weighted average anti-dilutive options 5 – Stock Options and Restricted Stock Awards The Company accounts for stock-based compensation in accordance with Accounting Standards Codification (“ASC”) 718-10, “Compensation – Stock Compensation,” which requires the measurement and recognition of compensation expense for all share-based payment awards made to our employees and directors, including employee stock options, restricted share awards and employee stock purchases related to the Employee Stock Purchase Plan based on estimated fair values. Stock-based compensation expense, calculated using the Black-Scholes option-pricing model for employee stock options, and included in selling, general and administrative expense, was $3.7 million for the three months ended March 31, 2015, and $3.3 million for the three months ended March 31, 2014. As of March 31, 2015 , there was $24.1 million of total unrecognized compensation cost related to non-vested share-based compensation arrangements to be recognized over a weighted-average period of 3.0 years. 6 – Financial Instruments and Fair Value The Company measures certain financial assets and liabilities at fair value on a recurring basis. Financial instruments consist primarily of cash, accounts receivable, accounts payable and floor plan notes payable. The carrying values of our financial instruments approximate fair value due either to their short-term nature or existence of variable interest rates, which approximate market rates. Certain methods and assumptions were used by the Company in estimating the fair value of financial instruments at March 31, 2015, and December 31, 2014. The carrying value of current assets and current liabilities approximates the fair value due to the short maturity of these items. 7 Table Of Contents The fair value of our long-term debt is based on secondary market indicators. Because our debt is not quoted, estimates are based on each obligation’s characteristics, including remaining maturities, interest rate, credit rating, collateral and liquidity. Accordingly, the Company concluded that the valuation measurement inputs of its long-term debt represent, at its lowest level, current market interest rates available to the Company for similar debt and our current credit standing and has categorized such debt within Level 2 of the hierarchy framework. The carrying amount approximates fair value. If investments are deemed to be impaired, the Company determines whether the impairment is temporary or other than temporary. If the impairment is deemed to be temporary, the Company records an unrealized loss in other comprehensive income. If the impairment is deemed other than temporary, the Company records the impairment in the Company’s Consolidated Statements of Income. Auction Rate Securities In prior years, the Company invested in interest-bearing short-term investments primarily consisting of investment-grade auction rate securities classified as available-for-sale and reported at fair value. These types of investments were designed to provide liquidity through an auction process that reset the applicable interest rates at predetermined periods ranging from 1 to 35 days. This reset mechanism was intended to allow existing investors to continue to own their respective interest in the auction rate security or to gain immediate liquidity by selling their interests at par. Auctions for investment grade securities held by the Company have failed. However, a failed auction does not represent a default by the issuer. The auction rate securities continue to pay interest in accordance with the terms of the underlying security; however, liquidity will be limited until there is a successful auction or until such time as other markets for these investments develop. The Company has the intent and ability to hold these auction rate securities until liquidity returns to the market. The Company does not believe that the lack of liquidity relating to its auction rate securities will have a material impact on its ability to fund operations. As of March 31, 2015 and December 31, 2014, the Company held auction rate securities with underlying tax-exempt municipal bonds that mature in 2030 and have a fair value of $6.9 million and a cost basis of $7.4 million. These bonds have credit wrap insurance and a credit rating of A by a major credit rating agency. The Company valued the auction rate securities at March 31, 2015 using a discounted cash flow model based on the characteristics of the individual securities, which the Company believes yields the best estimate of fair value. The first step in the valuation included a credit analysis of the security which considered various factors, including the credit quality of the issuer, the instrument’s position within the capital structure of the issuing authority, and the composition of the authority’s assets including the effect of insurance and/or government guarantees. Next, the future cash flows of the instruments were projected based on certain assumptions regarding the auction rate market significant to the valuation, including that the auction rate market will remain illiquid and auctions will continue to fail, causing the interest rate to be the maximum applicable rate. This assumption resulted in discounted cash flow analysis being performed through 2019, the point at which the Company estimates the securities will be redeemed by the municipality. The projected cash flows were then discounted using the applicable yield curve plus a 225 basis point liquidity premium added to the applicable discount rate. The Company recorded a pre-tax impairment charge of $1.0 million on these auction rate securities in 2011 and a subsequent pre-tax increase in fair value of $427,000 during 2014. The Company believes that the impairment is temporary and has included the impairment in accumulated other comprehensive loss. The table below presents disclosures about the auction rate securities measured at fair value on a recurring basis in our financial statements as follows (in thousands): At March 31, 2015 At December 31, 2014 Level 1
